DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/22/2021 is acknowledged.
Claims 10, 12, 16-20, and 22-24 are amended.
Claims 15, 25-27 and 29 are cancelled.
Claims 30-34 are added.

Response to Amendments
Amendments filed on 12/22/2021 are entered for prosecution. Claims 10-14, 16-24, 28, and 30-34 remain pending in the application. 
Applicant’s amendments to the claims 10 and 12 have overcome the objections to the claims 10 and 12 previously set forth in the Final Action mailed 11/9/2021.
Applicant’s cancellations of the claims 25, 26, and 29 renders the objections to the claims 25, 26, and 29 previously set forth in the Final Office Action mailed 11/9/2021 moot and have been withdrawn.

Allowable Subject Matter
Claims 10-14, 16-24, 28, and 30-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 10 and 12 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 10, “receiving information about first associations between a plurality of preamble sequences and a plurality of pieces of SI, and about second associations between the pieces of SI and a plurality of system information blocks (SIBs), one of the SIBs required by the UE; selecting one of the preamble sequences based on the one of the SIBs required by the UE, the first associations, and the second associations; and transmitting the selected one of the preamble sequences as the preamble to a base station.” and in combination with other limitations recited in claim 10.
Claim 12 recites similar features to claim 10 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 12, respectively.
Claims 11, 13-14, 16-24, 28, and 30-34 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471